EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry Choobin on 22 March 2022.

The application has been amended as follows: 
-Replace claim 1 with the following:
1. A currency bill processing device comprising: 
a bill input station for receiving currency bills;
at least one output stacking receptacle;
a currency bill conveying mechanism configured to convey the currency bills from the bill input station to the at least one output stacking receptacle;
a currency bill recognition unit configured to count and/or discriminate the currency bills, the currency bill recognition unit operably coupled to the currency bill conveying mechanism; 
a disinfecting unit comprising at least one elongated UV-C LED strip, the at least one elongated UV-C LED strip is configured to irradiate the currency bills for disinfecting the currency bills; and 
a reject output receptacle, the reject output receptacle has a plate, the plate has an inner surface and an outer surface, the reject output receptacle operably coupled to the currency bill conveying mechanism, the reject output receptacle is configured to receive one or more of the currency bills on the inner surface, and wherein the at least one elongated UV-C LED strip is positioned on the outer surface of the plate of the reject output receptacle.

-Replace claim 15 with the following:
15. A currency bill processing device comprising: 
a bill input station for receiving currency bills;
at least one output stacking receptacle, wherein the at least one output stacking receptacle comprises two or more output stacking receptacles, each of the two or more output stacking receptacles has a bottom plate, the bottom plate has an inner surface and an outer surface, the two or more output stacking receptacles arranged one above another such that the outer surface of the bottom plate of an output stacking receptacle of the two or more output stacking receptacles faces the inner surface of the bottom plate of an adjacent output stacking receptacle of the two or more output stacking receptacles;
a currency bill conveying mechanism configured to convey the currency bills from the bill input station to the two or more stacking receptacles;
a currency bill recognition unit configured to count and/or discriminate the currency bills, the currency bill recognition unit operably coupled to the currency bill conveying mechanism; and 
one or more UV-C LED strips are coupled to the outer surface of the bottom plate of one or more output stacking receptacles of the two or more output stacking receptacles.

-Replace claim 17 with the following:
17. A method for counting and/or discriminating currency bills and disinfecting currency notes, the method comprising the steps of: 
providing a currency bill processing device comprising: 
a bill input station for receiving currency bills, 
at least one output stacking receptacle, 

a stacker wheel configured to stack the currency bills into the at least one output stacking receptacle, 
a currency bill recognition unit configured to count and/or discriminate the currency bills, the currency bill recognition unit operably coupled to the currency bill conveying mechanism, and 
a disinfecting unit positioned adjacent to both the stacker wheel and the at least one output stacking receptacle, the disinfecting unit comprising a rigid base and at least one elongated UV-C LED strip, the at least one elongated UV-C LED strip is mounted to the rigid base, the rigid base is mounted spatially above the stacker wheel, the at least one elongated UV-C LED strip is configured to irradiate the currency bills adjacent to the stacker wheel for disinfecting the currency bills; 
conveying the currency bills one at a time by the currency bill conveying mechanism for counting and/or discriminating by the currency bill recognition unit; and 
upon counting and/or discriminating, irradiating the currency bills using the disinfecting unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774